Per Curiam.
A will was offered for probate in solemn form, a caveat was filed, and a motion to strike the caveat was sustained. The bill of exceptions contains no assignment of error upon any judgment granting or refusing probate of the will, but the sustaining of the motion to strike the caveat is the only error assigned. Held, that the judgment complained of is not a final judgment and would not have been final “if it had been rendered as claimed by plaintiff in error.” Code of 1910, § 6138. This court is therefore without jurisdiction to entertain the bill of exceptions; and the writ of error must be dismissed. See Murphy v. Murphy, 147 Ga. 175 (93 S. E. 89) ; Ragan v. Smith, 165 Ga. 175 (140 S. E. 288) ; Malsby v. Shipp, 177 Ga. 54 (169 S. E. 308), and cit.

Writ of error dismissed.


All the Justices concur.